Citation Nr: 0636963	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-17 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lauren A. Morris, Legal Intern


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
St. Petersburg, Florida VA Regional Office (RO).

The veteran was afforded a Travel Board hearing before the 
undersigned Veterans Law Judge in August 2006.  A transcript 
of the hearing has been associated with the claims file.  

FINDING OF FACT

Hepatitis C is reasonably shown to be related to risk factors 
experienced by the veteran during active service. 


CONCLUSION OF LAW

Service connection for hepatitis C is warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA applies to the instant claim, but as the 
determination below constitutes a full grant of the claim any 
error in notice content or timing is harmless.  

Analysis

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110.  Service connection may also be awarded 
where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period and still has the condition.  38 C.F.R. §§ 3.303(b), 
3.307, 3.309.  If there is no evidence of a chronic condition 
during service or during an applicable presumptive period, 
then a showing of continuity of symptomatology after service 
is required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 

Medically recognized risk factors for hepatitis C include: 
(a) transfusion of blood or blood product before 1992; (b) 
organ transplant before 1992; (c) hemodialysis; (d) tattoos; 
(e) body piercing; (f) intravenous drug use (with the use of 
shared instruments); (g) high-risk sexual activity; (h) 
intranasal cocaine use (also with the use of shared 
instruments); (i) accidental exposure to blood products as a 
healthcare worker, combat medic, or corpsman by percutaneous 
(through the skin) exposure or on mucous membrane; and (j) 
other direct percutaneous exposure to blood, such as by 
acupuncture with non-sterile needles, or the sharing of 
toothbrushes or shaving razors.  See VBA Training Letter 211A 
(01-02), dated April 17, 2001

The veteran claims entitlement to service connection for 
hepatitis C resulting from direct contact with bloody sheets, 
surgical garb and body bags as a hospital supply clerk.  The 
veteran also lists a December 1966 lesion excision and air 
gun inoculation as possible hepatitis C risk factors during 
service.  VA treatment records establish that the veteran has 
hepatitis C, and the veteran's testimony has been confirmed 
by personnel and service medical records indicating that the 
veteran served as a hospital supply clerk, and had a mass 
lesion of the left cervical region removed during service.

The veteran's statements that he was exposed to blood as a 
result of his duties as a supply clerk at the 32nd Evacuation 
Hospital are consistent with the circumstances, conditions, 
or hardships of his service.  38 U.S.C.A. § 1154(a).  He is 
also competent to say that he was exposed to body fluids and 
blood as a result of 
his duties as a hospital supply clerk.  As noted above, the 
Board finds the statement to be credible, and accepts the 
veteran's statements as sufficient proof that he was exposed 
to blood products during service.  

The Board notes that there is no contrary evidence to rebut 
the veteran's contentions, as the veteran denied exposure to 
hepatitis C risk factors post-service.

The Board concludes that it is at least as likely as not that 
the veteran's hepatitis C is linked to accidental exposure to 
blood products as a healthcare worker during service.  The 
veteran is therefore entitled to the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, it is 
the judgment of the Board that service connection is 
warranted for hepatitis C.  

ORDER

Entitlement to service connection for hepatitis C is granted.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


